By the Court,

Savage, Ch. J.
The plaintiff below violated his contract. The half month’s service was a condition precedent to be performed, before payment for the services could be demanded. The defendant, in point of fact, did not turn the plaintiff away, though his language was extremely improper. Perhaps the master would be justifiable in turning away a servant without compensation, who refused to obey his lawful and reasonable commands. I think he would; but that point it is not necessary to decide. The plaintiff went away without cause, and was not entitled to recover.
Judgment reversed.